            Case 1:18-cv-00715-DLC Document 60
                                            53 Filed 01/06/21
                                                     01/05/21 Page 1 of 3
                                                                        2




Robert F. Walsh
1650 Market Street | One Liberty Place, Suite 1800 | Philadelphia, PA 19103-7395
Direct 215.864.7045 | Fax 215.399.9618

7 Times Square| Suite 2900 | New York, NY 10036-6524
Direct 212.244.9500 | Fax 215.399.9618
walshr@whiteandwilliams.com | whiteandwilliams.com



                                                    January 5, 2021                The motion to seal is granted.
                                                                                   1.6.2021
via ECF

Honorable Denise L. Cote
United States District Judge
United States Courthouse
500 Pearl Street, Room 1040
New York, NY 10007

RE:      Syngenta Crop Protection, LLC v. Ins. Co. of N. Am., et al.,
         No. 18-CV-715 (DLC)
         MOTION TO FILE DOCUMENTS UNDER SEAL

Dear Judge Cote:

      We represent the defendants, Insurance Company of North America, Inc., Century
Indemnity Company, and ACE Property Casualty Insurance Company (hereinafter collectively
“INA Companies”) in this action.

       We are writing pursuant to Rule 8 of Your Honor’s Rules to request that the Court permit
the INA Companies to file redacted versions of their Brief in Support of Defendants’ Motion to
Confirm Arbitration Award and the Declaration of Robert F. Walsh in support of that same
motion and to file a copy of the Arbitration Award under seal.

        By way of brief background, this action concerns a dispute relating to a settlement
agreement formed in 1999 (the “1999 Settlement Agreement”) between the INA Companies and
their affiliates, on the one hand, and plaintiff Syngenta Crop Protection LLC’s (“Syngenta”)
predecessor in interest, Ciba-Geigy Corporation, and its affiliates on the other hand. By Order
dated March 29, 2018 [DE32], the Court stayed this action in favor of arbitration. The parties
proceeded to arbitration (the “Arbitration”), and, on January 6, 2020, the sole arbitrator, Kenneth
Feinberg (the “Arbitrator”), issued a Final Award. The INA Companies now seek to confirm the
Final Award. For the reasons discussed below, the INA Companies request that the Court permit
them to file redacted versions of certain filings and to file the Final Award under seal.

       The 1999 Settlement Agreement contains a provision requiring the parties and their
successors to maintain the agreement as strictly confidential. Since the date the agreement was

                      Delaware | Massachusetts | New Jersey | New York | Pennsylvania | Rhode Island
           Case 1:18-cv-00715-DLC Document 60
                                           53 Filed 01/06/21
                                                    01/05/21 Page 2 of 3
                                                                       2

Honorable Denise L. Cote
January 5, 2021
Page 2


signed, the parties thereto, including the INA Companies and Syngenta, have all carefully sought
to preserve the confidentiality of the agreement, including during prior, unrelated litigation
between Syngenta and other insurance companies. To the best of the INA Companies’
knowledge, with one limited exception,1 no portion of the 1999 Settlement Agreement has ever
been publicly disclosed.

        This Court previously granted the INA Companies’ motion to file under seal a redacted
copy of the 1999 Settlement Agreement. [DE20] The INA Companies made that request when
they filed a motion to stay in favor of arbitration. The INA Companies wish to maintain the
confidentiality of the 1999 Settlement Agreement to the greatest extent possible in connection
with their impending Motion to Confirm Arbitration Award. In addition, because the Arbitration
focused on the 1999 Settlement Agreement and was otherwise conducted as a confidential
proceeding, and because the Final Award contains a detailed discussion of certain terms of the
Settlement Agreement and evidence related thereto, the INA Companies also seek to maintain
the confidentiality of the Arbitration, including the Final Award.

        To that end, the INA Companies request that the Court permit them to: (1) file redacted
versions of (a) their Brief in Support of Defendants’ Motion to Confirm Arbitration Award; and
(b) the Declaration of Robert F. Walsh in support of that same motion; and (2) file the Final
Award under seal.

        Pursuant to Your Honor’s Emergency Rules relating to Covid-19, we are not hand
delivering to chambers a copy of the Final Award that we propose to file under seal. Please let
us know if Your Honor would like us to email a courtesy copy to chambers. If Your Honor has
any questions, we will make ourselves available for a conference at the Court’s convenience.

        Thank you for your consideration of this correspondence.

                                                             Respectfully submitted,
                                                             WHITE AND WILLIAMS LLP




                                                     BY:     Robert F. Walsh

Enclosures
cc:    Counsel for Plaintiff Syngenta (via ECF)



1
  A few pages of the agreement appear in an unsealed filing INA made in 2011 when it petitioned this Court to
confirm an arbitration award in a prior arbitration between INA and Syngenta. The only portions disclosed were the
first page of the agreement, the pages containing the confidentiality and arbitration provisions, and the signature
pages. INA v. Syngenta Crop Protection, LLC, No. 11-CV-7736 (LBS), Docket entry no. 1. This material was filed
on the public docket after Judge Hellerstein denied an application by INA to seal its Petition to Confirm the
arbitration award.
         Case
          Case1:18-cv-00715-DLC
               1:18-cv-00715-DLC Document
                                  Document53-1
                                           60 Filed
                                               Filed01/06/21
                                                     01/05/21 Page
                                                               Page31ofof31




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

SYNGENTA CROP PROTECTION LLC,                 :
                                              :
                               Plaintiff,     :
                                              :
                  -against-                   :
                                              : No. 18-CV-715 (DLC)
INSURANCE COMPANY OF NORTH                    :
AMERICA, INC., CENTURY                        :
INDEMNITY COMPANY, AND ACE                    :
PROPERTY & CASUALTY INSURANCE                 :
COMPANY,                                      :
                                              :
                               Defendants.    :

                                             ORDER

       AND NOW, this _____ day of __________________, 2021, upon consideration of the

Defendants’ Motion to Seal, it is hereby ORDERED that said Motion is GRANTED.

Defendants may file redacted versions of their Brief in Support of Motion to Confirm Arbitration

Award and the Declaration of Robert F. Walsh in Support of Defendants’ Motion to Confirm

Arbitration Award.     In addition, Defendants may file under seal a copy of the Final Award.

Such documents shall be filed under seal and shall remain confidential and under seal until

further order of this Court.

                                              UNITED STATES DISTRICT COURT

                                              ________________________________________
                                                                                     J.
